Case 20-12836-JTD   Doc 800   Filed 06/02/21   Page 1 of 61




                    FORM MOR:
        MONTHLY OPERATING REPORT




     UNITED STATES BANKRUPTCY COURT
          DISTRICT OF DELAWARE

         MONTHLY OPERATING REPORT

            IN RE: CRED INC. (20-12836)


         Other Cases being jointly administered:
              CRED (US) LLC (20-12837)
           CRED CAPITAL, INC. (20-12838)
     CRED MERCHANT SOLUTIONS LLC (20-12839)
        CRED (PUERTO RICO) LLC (20-12840)




                   Reporting Period:
April 1, 2021 to April 19, 2021 (Plan Confirmation Date)
Case 20-12836-JTD   Doc 800   Filed 06/02/21   Page 2 of 61
Case 20-12836-JTD      Doc 800     Filed 06/02/21     Page 3 of 61




                      FORM MOR-1:
  SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS




          UNITED STATES BANKRUPTCY COURT
               DISTRICT OF DELAWARE

              MONTHLY OPERATING REPORT

                 IN RE: CRED INC. (20-12836)


             Other Cases being jointly administered:
                  CRED (US) LLC (20-12837)
               CRED CAPITAL, INC. (20-12838)
         CRED MERCHANT SOLUTIONS LLC (20-12839)
            CRED (PUERTO RICO) LLC (20-12840)




                        Reporting Period:
     April 1, 2021 to April 19, 2021 (Plan Confirmation Date)




                           Page 3 of 45
    Case 20-12836-JTD
UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE
                                                    Doc 800                  Filed 06/02/21                    Page 4 of 61
In re CRED INC.           (Debtor)
Case No. 20-12836
Reporting Period: April 1, 2021 to April 19, 2021 (Plan Confirmation Date)


SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS


Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending cash from the prior
month or, if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the
"CURRENT MONTH - ACTUAL" column must equal the sum of the four bank account columns. The amounts reported in the

                                                                   BANK ACCOUNTS

                                              MCB -        MCB -         Silvergate -    Silvergate -     EastWest        TOTAL
                                               1141        3314             3127            3135           0035          ACTUAL
CASH BEGINNING OF MONTH                      $5,098,097   $ 10,000       $       583     $           -   $ 905,228      $ 6,014,988       -

RECEIPTS
CASH SALES                                                                                                                         -
ACCOUNTS RECEIVABLE                                                                                                                -
LOANS AND ADVANCES                                                                                                                 -
SALE OF ASSETS                                1,675,448                                      3,546,811                      5,222,258
OTHER (ATTACH LIST)                                                                                                                -
TRANSFERS (FROM DIP ACCTS)                    3,546,714                      3,546,811                    5,928,968        13,022,493
PROCEEDS FROM REFUND OF
                                                                                                                                   -
RETAINER PAID PRIOR TO 11/16/20

PROCEEDS OF TURNOVER ACTION                                                                                                        -
AGAINST JAMES ALEXANDER
 TOTAL RECEIPTS                               5,222,162              -       3,546,811       3,546,811    5,928,968        18,244,752

DISBURSEMENTS
NET PAYROLL                                       4,220                                                                         4,220
PAYROLL TAXES                                       889                                                                           889
SALES, USE, & OTHER TAXES                                                                                                          -
INVENTORY PURCHASES                                                                                                                -
SECURED/ RENTAL/ LEASES                                                                                                            -
INSURANCE                                                                                                                          -
ADMINISTRATIVE                                  124,262                                                                       124,262
SELLING                                                                                                                            -
BANK FEES                                                                         679                                             679
LOAN PAYMENT                                                                                                                       -
OTHER (ATTACH LIST)                                                                                                                -
                                                                                                                                   -
OWNER DRAW                                                                                                                         -
TRANSFERS (TO DIP ACCTS)                      5,928,968                      3,546,714       3,546,811                     13,022,493
                                                                                                                                   -
PROFESSIONAL FEES                             1,935,528                                                                     1,935,528
U.S. TRUSTEE QUARTERLY FEES                      50,759                                                                        50,759
COURT COSTS                                                                                                                        -
TOTAL DISBURSEMENTS                           8,044,627              -       3,547,393       3,546,811            -        15,138,831

NET CASH FLOW                               (2,822,465)              -           (583)               -    5,928,968         3,105,921
(RECEIPTS LESS DISBURSEMENTS)

CASH - END OF MONTH                          $2,275,633   $    10,000    $           -   $           -   $6,834,196      $ 9,120,909




                            THE FOLLOWING SECTION MUST BE COMPLETED
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL
TOTAL DISBURSEMENTS                                                             $ 15,138,831
 LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS                                (13,022,493)
 PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts)           -
TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                 $ 2,116,338




                                                              Page 4 of 45
Case  20-12836-JTD Doc 800 Filed 06/02/21
  UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE
                                                                                                     Page 5 of 61
   In re CRED (US) LLC          (Debtor)
   Case No. 20-12837
   Reporting Period: April 1, 2021 to April 19, 2021 (Plan Confirmation Date)

   SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

   Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the
   ending cash from the prior month or, if this is the first report, the amount should be the balance on the date the
   petition was filed. The amounts reported in the "CURRENT MONTH - ACTUAL" column must equal the sum
   of the four bank account columns. The amounts reported in the "PROJECTED" columns should be taken from
   the SMALL BUSINESS INITIAL REPORT (FORM IR-1) . Attach copies of the bank statements and the cash

                                                               BANK ACCOUNTS

                                                    MCB -                                                  TOTAL
                                                    1664                                                  ACTUAL
   CASH BEGINNING OF MONTH                      $    100,000     $              -   $            -      $   100,000

   RECEIPTS
   CASH SALES                                              -                -                -                     -
   ACCOUNTS RECEIVABLE                                     -                -                -                     -
   LOANS AND ADVANCES                                      -                -                -                     -
   SALE OF ASSETS                                          -                -                -                     -
   OTHER (ATTACH LIST)                                     -                -                -                     -
   TRANSFERS (FROM DIP ACCTS)                              -                -                -                     -
                                                           -                -                -                     -
    TOTAL RECEIPTS                                         -                -                -                     -

   DISBURSEMENTS
   NET PAYROLL                                             -                -                -                     -
   PAYROLL TAXES                                           -                -                -                     -
   SALES, USE, & OTHER TAXES                               -                -                -                     -
   INVENTORY PURCHASES                                     -                -                -                     -
   SECURED/ RENTAL/ LEASES                                 -                -                -                     -
   INSURANCE                                               -                -                -                     -
   ADMINISTRATIVE                                          -                -                -                     -
   SELLING                                                 -                -                -                     -
   BANK FEES                                               -                -                -                     -
   LOAN PAYMENT                                            -                -                -                     -
   TRANSFERS (TO DIP ACCTS)                                -                -                -                     -
   OTHER (ATTACH LIST)                                     -                -                -                     -
                                                           -                -                -                     -
   OWNER DRAW *                                            -                -                -                     -
   TRANSFERS (TO DIP ACCTS)                                -                -                -                     -
                                                           -                -                -                     -
   PROFESSIONAL FEES                                       -                -                -                     -
   U.S. TRUSTEE QUARTERLY FEES                             -                -                -                     -
   COURT COSTS                                             -                -                -                     -
   TOTAL DISBURSEMENTS                                     -                -                -                     -

   NET CASH FLOW                                     100,000                -                -               100,000
   (RECEIPTS LESS DISBURSEMENTS)                          -                 -                -                    -

   CASH - END OF MONTH            $   100,000 $        - $        -    $   100,000
   * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE

                 THE FOLLOWING SECTION MUST BE COMPLETED
   DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT
   TOTAL DISBURSEMENTS
    LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS
    PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts)
   TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES




                                                    Page 5 of 45
Case 20-12836-JTD         Doc 800 Filed 06/02/21
      UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE
                                                                                                Page 6 of 61
        In re CRED CAPITAL INC.            (Debtor)
        Case No. 20-12838
        Reporting Period: April 1, 2021 to April 19, 2021 (Plan Confirmation Date)

        SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

        Amounts reported should be per the debtor's books, not the bank statement. The beginning cash
        should be the ending cash from the prior month or, if this is the first report, the amount should
        be the balance on the date the petition was filed. The amounts reported in the "CURRENT
        MONTH - ACTUAL" column must equal the sum of the four bank account columns. The
        amounts reported in the "PROJECTED" columns should be taken from the SMALL BUSINESS

                                                         BANK ACCOUNTS

                                                                                                TOTAL
                                                                                               ACTUAL
        CASH BEGINNING OF MONTH                      $              -   $           -      $               -

        RECEIPTS
        CASH SALES                                              -               -                      -
        ACCOUNTS RECEIVABLE                                     -               -                      -
        LOANS AND ADVANCES                                      -               -                      -
        SALE OF ASSETS                                          -               -                      -
        OTHER (ATTACH LIST)                                     -               -                      -
        TRANSFERS (FROM DIP ACCTS)                              -               -                      -
                                                                -               -                      -
         TOTAL RECEIPTS                                         -               -                      -

        DISBURSEMENTS
        NET PAYROLL                                             -               -                      -
        PAYROLL TAXES                                           -               -                      -
        SALES, USE, & OTHER TAXES                               -               -                      -
        INVENTORY PURCHASES                                     -               -                      -
        SECURED/ RENTAL/ LEASES                                 -               -                      -
        INSURANCE                                               -               -                      -
        ADMINISTRATIVE                                          -               -                      -
        SELLING                                                 -               -                      -
        BANK FEES                                               -               -                      -
        LOAN PAYMENT                                            -               -                      -
        TRANSFERS (TO DIP ACCTS)                                -               -                      -
        OTHER (ATTACH LIST)                                     -               -                      -
                                                                -               -                      -
        OWNER DRAW *                                            -               -                      -
        TRANSFERS (TO DIP ACCTS)                                -               -                      -
                                                                -               -                      -
        PROFESSIONAL FEES                                       -               -                      -
        U.S. TRUSTEE QUARTERLY FEES                             -               -                      -
        COURT COSTS                                             -               -                      -
        TOTAL DISBURSEMENTS                                     -               -                      -

        NET CASH FLOW                                           -               -                      -
        (RECEIPTS LESS DISBURSEMENTS)                           -               -                      -

        CASH - END OF MONTH            $        - $         -     $       -
        * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE

              THE FOLLOWING SECTION MUST BE COMPLETED
        DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES:
        TOTAL DISBURSEMENTS
         LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS
         PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts)
        TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES




                                                Page 6 of 45
Case 20-12836-JTD         Doc 800 Filed 06/02/21
      UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE
                                                                                                Page 7 of 61
        In re CRED MERCHANT SOLUTIONS LLC                     (Debtor)
        Case No. 20-12839
        Reporting Period: April 1, 2021 to April 19, 2021 (Plan Confirmation Date)

        SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

        Amounts reported should be per the debtor's books, not the bank statement. The beginning cash
        should be the ending cash from the prior month or, if this is the first report, the amount should
        be the balance on the date the petition was filed. The amounts reported in the "CURRENT
        MONTH - ACTUAL" column must equal the sum of the four bank account columns. The
        amounts reported in the "PROJECTED" columns should be taken from the SMALL BUSINESS

                                                         BANK ACCOUNTS

                                                                                                TOTAL
                                                                                               ACTUAL
        CASH BEGINNING OF MONTH                      $              -   $           -      $               -

        RECEIPTS
        CASH SALES                                              -               -                      -
        ACCOUNTS RECEIVABLE                                     -               -                      -
        LOANS AND ADVANCES                                      -               -                      -
        SALE OF ASSETS                                          -               -                      -
        OTHER (ATTACH LIST)                                     -               -                      -
        TRANSFERS (FROM DIP ACCTS)                              -               -                      -
                                                                -               -                      -
         TOTAL RECEIPTS                                         -               -                      -

        DISBURSEMENTS
        NET PAYROLL                                             -               -                      -
        PAYROLL TAXES                                           -               -                      -
        SALES, USE, & OTHER TAXES                               -               -                      -
        INVENTORY PURCHASES                                     -               -                      -
        SECURED/ RENTAL/ LEASES                                 -               -                      -
        INSURANCE                                               -               -                      -
        ADMINISTRATIVE                                          -               -                      -
        SELLING                                                 -               -                      -
        BANK FEES                                               -               -                      -
        LOAN PAYMENT                                            -               -                      -
        TRANSFERS (TO DIP ACCTS)                                -               -                      -
        OTHER (ATTACH LIST)                                     -               -                      -
                                                                -               -                      -
        OWNER DRAW *                                            -               -                      -
        TRANSFERS (TO DIP ACCTS)                                -               -                      -
                                                                -               -                      -
        PROFESSIONAL FEES                                       -               -                      -
        U.S. TRUSTEE QUARTERLY FEES                             -               -                      -
        COURT COSTS                                             -               -                      -
        TOTAL DISBURSEMENTS                                     -               -                      -

        NET CASH FLOW                                           -               -                      -
        (RECEIPTS LESS DISBURSEMENTS)                           -               -                      -

        CASH - END OF MONTH            $        - $         -     $       -
        * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE

              THE FOLLOWING SECTION MUST BE COMPLETED
        DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES:
        TOTAL DISBURSEMENTS
         LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS
         PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts)
        TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES




                                                Page 7 of 45
Case 20-12836-JTD         Doc 800 Filed 06/02/21
      UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE
                                                                                                Page 8 of 61
        In re CRED (PUERTO RICO) LLC                 (Debtor)
        Case No. 20-12840
        Reporting Period: April 1, 2021 to April 19, 2021 (Plan Confirmation Date)

        SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

        Amounts reported should be per the debtor's books, not the bank statement. The beginning cash
        should be the ending cash from the prior month or, if this is the first report, the amount should
        be the balance on the date the petition was filed. The amounts reported in the "CURRENT
        MONTH - ACTUAL" column must equal the sum of the four bank account columns. The
        amounts reported in the "PROJECTED" columns should be taken from the SMALL BUSINESS

                                                         BANK ACCOUNTS

                                                                                                TOTAL
                                                                                               ACTUAL
        CASH BEGINNING OF MONTH                      $              -   $           -      $               -

        RECEIPTS
        CASH SALES                                              -               -                      -
        ACCOUNTS RECEIVABLE                                     -               -                      -
        LOANS AND ADVANCES                                      -               -                      -
        SALE OF ASSETS                                          -               -                      -
        OTHER (ATTACH LIST)                                     -               -                      -
        TRANSFERS (FROM DIP ACCTS)                              -               -                      -
                                                                -               -                      -
         TOTAL RECEIPTS                                         -               -                      -

        DISBURSEMENTS
        NET PAYROLL                                             -               -                      -
        PAYROLL TAXES                                           -               -                      -
        SALES, USE, & OTHER TAXES                               -               -                      -
        INVENTORY PURCHASES                                     -               -                      -
        SECURED/ RENTAL/ LEASES                                 -               -                      -
        INSURANCE                                               -               -                      -
        ADMINISTRATIVE                                          -               -                      -
        SELLING                                                 -               -                      -
        BANK FEES                                               -               -                      -
        LOAN PAYMENT                                            -               -                      -
        TRANSFERS (TO DIP ACCTS)                                -               -                      -
        OTHER (ATTACH LIST)                                     -               -                      -
                                                                -               -                      -
        OWNER DRAW *                                            -               -                      -
        TRANSFERS (TO DIP ACCTS)                                -               -                      -
                                                                -               -                      -
        PROFESSIONAL FEES                                       -               -                      -
        U.S. TRUSTEE QUARTERLY FEES                             -               -                      -
        COURT COSTS                                             -               -                      -
        TOTAL DISBURSEMENTS                                     -               -                      -

        NET CASH FLOW                                           -               -                      -
        (RECEIPTS LESS DISBURSEMENTS)                           -               -                      -

        CASH - END OF MONTH            $        - $         -     $       -
        * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE

              THE FOLLOWING SECTION MUST BE COMPLETED
        DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES:
        TOTAL DISBURSEMENTS
         LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS
         PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts)
        TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES




                                                Page 8 of 45
Case 20-12836-JTD      Doc 800     Filed 06/02/21     Page 9 of 61




                     FORM MOR-1A:
                 BANK RECONCILIATIONS




          UNITED STATES BANKRUPTCY COURT
               DISTRICT OF DELAWARE

              MONTHLY OPERATING REPORT

                 IN RE: CRED INC. (20-12836)


             Other Cases being jointly administered:
                  CRED (US) LLC (20-12837)
               CRED CAPITAL, INC. (20-12838)
         CRED MERCHANT SOLUTIONS LLC (20-12839)
            CRED (PUERTO RICO) LLC (20-12840)



                        Reporting Period:
     April 1, 2021 to April 19, 2021 (Plan Confirmation Date)




                           Page 9 of 45
                           Case 20-12836-JTD                         Doc 800           Filed 06/02/21               Page 10 of 61
UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE
In re CRED INC.    (Debtor)
Case No. 20-12836
Reporting Period: April 1, 2021 to April 19, 2021 (Plan Confirmation Date)

BANK RECONCILIATIONS

                                     MCB - 1141                 MCB - 3314                Silvergate - 3127           Silvergate - 3135           EastWest - 0035

BALANCE PER BOOKS              4/30/21    $ 2,275,633      4/30/21    $       10,000   4/30/21    $            -   4/30/21    $            -   4/30/21   $ 6,834,196

BANK BALANCE                   4/30/21    $ 3,666,906      4/30/21    $       10,000   4/30/21    $            -   4/30/21    $            -   4/30/21   $ 5,863,752
(+) DEPOSITS IN TRANSIT        4/30/21                     4/30/21                     4/30/21                     4/30/21                     4/30/21
(-) OUTSTANDING                4/30/21                     4/30/21                     4/30/21                     4/30/21                     4/30/21
OTHER (ATTACH                  4/30/21                     4/30/21                     4/30/21                     4/30/21                     4/30/21
ADJUSTED BANK                  4/30/21    $ 3,666,906      4/30/21    $       10,000   4/30/21    $            -   4/30/21    $            -   4/30/21   $ 5,863,752
* Adjusted bank balance must
balance per books

DEPOSITS IN TRANSIT              Date        Amount          Date         Amount        Date          Amount        Date          Amount        Date        Amount




CHECKS OUTSTANDING              Ck. #        Amount         Ch. #         Amount        Ch. #         Amount        Ch. #         Amount        Ch. #       Amount




OTHER




                                                                             Page 10 of 45
Case  20-12836-JTD Doc 800 Filed 06/02/21
 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE
                                                                              Page 11 of 61
 In re CRED (US) LLC            (Debtor)
 Case No. 20-12837
 Reporting Period: April 1, 2021 to April 19, 2021 (Plan Confirmation Date)

 BANK RECONCILIATIONS


                                         MCB - 1664

 BALANCE PER BOOKS                4/30/21     $   100,000

 BANK BALANCE                     4/30/21     $   100,000
 (+) DEPOSITS IN TRANSIT          4/30/21
 (-) OUTSTANDING                  4/30/21
 OTHER (ATTACH                    4/30/21
 ADJUSTED BANK                    4/30/21     $   100,000
 * Adjusted bank balance must
 balance per books

 DEPOSITS IN TRANSIT             Date         Amount




 CHECKS OUTSTANDING              Ck. #        Amount




 OTHER




                                                                                 FORM MOR-1A
                                                                                       (04/07)


                                                  Page 11 of 45
Case 20-12836-JTD              Doc 800          Filed 06/02/21        Page 12 of 61
UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE
In re CRED CAPITAL INC. (Debtor)
Case No. 20-12838
Reporting Period: April 1, 2021 to April 19, 2021 (Plan Confirmation Date)


BANK RECONCILIATIONS




BALANCE PER BOOKS              4/30/21      $            -

BANK BALANCE                   4/30/21      $            -
(+) DEPOSITS IN TRANSIT        4/30/21
(-) OUTSTANDING                4/30/21
OTHER (ATTACH                  4/30/21
ADJUSTED BANK                  4/30/21      $            -
* Adjusted bank balance must
balance per books

DEPOSITS IN TRANSIT              Date           Amount




CHECKS OUTSTANDING              Ck. #           Amount




OTHER




                                                                         FORM MOR-1A
                                                                               (04/07)
                                        Page 12 of 45
Case 20-12836-JTD                   Doc 800           Filed 06/02/21              Page 13 of 61
     UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE
     In re CRED MERCHANT SOLUTIONS LLC   (Debtor)
     Case No. 20-12839
     Reporting Period: April 1, 2021 to April 19, 2021 (Plan Confirmation Date)

     BANK RECONCILIATIONS




     BALANCE PER BOOKS                4/30/21     $            -

     BANK BALANCE                     4/30/21     $            -
     (+) DEPOSITS IN TRANSIT          4/30/21
     (-) OUTSTANDING                  4/30/21
     OTHER (ATTACH                    4/30/21
     ADJUSTED BANK                    4/30/21     $            -
     * Adjusted bank balance must
     balance per books

     DEPOSITS IN TRANSIT                Date          Amount




     CHECKS OUTSTANDING                Ck. #          Amount




     OTHER




                                         Page 13 of 45
Case 20-12836-JTD                Doc 800             Filed 06/02/21                 Page 14 of 61
       UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE
       In re CRED (PUERTO RICO) LLC  (Debtor)
       Case No. 20-12840
       Reporting Period: April 1, 2021 to April 19, 2021 (Plan Confirmation Date)

       BANK RECONCILIATIONS




       BALANCE PER BOOKS              4/30/21    $            -              $          -

       BANK BALANCE                   4/30/21    $            -              $          -
       (+) DEPOSITS IN TRANSIT        4/30/21
       (-) OUTSTANDING                4/30/21
       OTHER (ATTACH                  4/30/21
       ADJUSTED BANK                  4/30/21    $            -              $          -
       * Adjusted bank balance must
       balance per books

       DEPOSITS IN TRANSIT              Date         Amount




       CHECKS OUTSTANDING              Ck. #         Amount




       OTHER




                                        Page 14 of 45
Case 20-12836-JTD      Doc 800      Filed 06/02/21       Page 15 of 61




                      FORM MOR-1B:
               COPIES OF BANK STATEMENTS




           UNITED STATES BANKRUPTCY COURT
                DISTRICT OF DELAWARE

               MONTHLY OPERATING REPORT

                  IN RE: CRED INC. (20-12836)


               Other Cases being jointly administered:
                    CRED (US) LLC (20-12837)
                 CRED CAPITAL, INC. (20-12838)
             CRED MERCHANT SOLUTIONS LLC (20-
                               12839)
              CRED (PUERTO RICO) LLC (20-12840)


                         Reporting Period:
      April 1, 2021 to April 19, 2021 (Plan Confirmation Date)




                            Page 15 of 45
                        Case 20-12836-JTD     Doc 800        Filed 06/02/21       Page 16 of 61
                                                                       Statement Ending 04/30/2021
                                                                     CRED LLC                                   Page 1 of 6
                                                                     Statement Number: XXXXXXXX1141


    RETURN SERVICE REQUESTED                                           Managing Your Accounts
                                                                                              Park Avenue
                                                                            Banking Center
                                                                                              Banking Center
    CRED LLC                                                                Banking Center    212-365-6700
    1733 N GREENFIELD RD STE 104
    MESA AZ 85205-3116                                                                        99 Park Avenue
                                                                            Mailing Address   New York, NY
                                                                                              10016
                                                                            Online Banking    www.Metropolitanbankny.com




 Summary of Accounts
 Account Type                                                        Account Number                      Ending Balance
 Digital Business Ckg                                                 XXXXXXXX1141                         $3,666,906.14


Digital Business Ckg-XXXXXXXX1141
Account Summary
Date           Description                                Amount
04/01/2021     Beginning Balance                     $5,098,097.24
               8 Credit(s) This Period               $6,613,847.74
               39 Debit(s) This Period              -$8,045,038.84
04/30/2021     Ending Balance                        $3,666,906.14
               Service Charges                            $412.00

Account Activity
Post Date     Description                                                    Debits           Credits               Balance
04/01/2021    Beginning Balance                                                                                $5,098,097.24
04/01/2021    CRED LLC 1141 McDermott Apr 01 CCD                        $423,623.04                            $4,674,474.20
                 026013356
04/01/2021    CRED LLC 1141 Cred Inc Apr 01 CCD                         $257,143.20                            $4,417,331.00
                 026013356
04/02/2021    CRED LLC 1141 Arete Capi Apr 02 CCD                        $25,000.00                            $4,392,331.00
                 026013356
04/02/2021    CRED LLC 1141 Sonoran Ca Apr 02 CCD                        $35,000.00                            $4,357,331.00
                 026013356
04/02/2021    WIRE FROM CRED INC.                                                        $534,173.34           $4,891,504.34
04/05/2021    CRED LLC 1141 Prickett J Apr 05 CCD                        $39,286.39                            $4,852,217.95
                 026013356
04/06/2021    WIRE FROM CRED INC.                                                        $533,684.40           $5,385,902.35
04/07/2021    CRED LLC 1141 Cred Inc Apr 07 CCD                            $400.00                             $5,385,502.35
                 026013356
04/08/2021    CRED LLC 1141 Cousins La Apr 08 CCD                        $52,724.45                            $5,332,777.90
                 026013356
04/08/2021    CRED LLC 1141 Cred Inc Apr 08 CCD                          $12,999.00                            $5,319,778.90
                 026013356




       F14DEBC9E8E6C94CB16871C40A35F862                    PED003FOS            210430
CRED LLC                        XXXXXXXX1141         Statement Ending 04/30/2021      Page 2 of 6
                 Case 20-12836-JTD      Doc 800    Filed 06/02/21     Page 17 of 61




     F14DEBC9E8E6C94CB16871C40A35F862             PED003FOS         210430
                    Case 20-12836-JTD     Doc 800     Filed 06/02/21      Page 18 of 61
                                                            Statement Ending 04/30/2021
                                                           CRED LLC                             Page 3 of 6
                                                           Statement Number: XXXXXXXX1141



Digital Business Ckg-XXXXXXXX1141                       (continued)

Account Activity (continued)
Post Date    Description                                            Debits           Credits        Balance
04/08/2021   CRED LLC 1141 LitCon Apr 08 CCD                      $7,507.50                    $5,312,271.40
                026013356
04/08/2021   CRED LLC 1141 Quinlan Pa Apr 08 CCD                 $47,610.00                    $5,264,661.40
                026013356
04/09/2021   WIRE FROM CRED INC.                                                 $548,419.89   $5,813,081.29
04/09/2021   WIRE TO Paul Hastings LLP                        $911,844.75                      $4,901,236.54
04/12/2021   CRED LLC 1141 Cred Inc Apr 12 CCD                $223,669.00                      $4,677,567.54
                026013356
04/12/2021   CRED LLC 1141 Donlin Re Apr 12 CCD                  $25,932.36                    $4,651,635.18
                026013356
04/12/2021   loan 16447                                           $3,163.16                    $4,648,472.02
04/13/2021   WIRE FROM CRED INC.                                                 $999,000.00   $5,647,472.02
04/14/2021   CRED LLC 1141 Payroll 210414 PPD                     $9,164.25                    $5,638,307.77
                830550594
04/14/2021   CRED LLC 1141 Cloudflare 210414 CCD                  $4,359.00                    $5,633,948.77
                830550594
04/14/2021   CRED LLC 1141 Crowell 210414 CCD                    $23,153.12                    $5,610,795.65
                830550594
04/14/2021   CRED LLC 1141 McDermott 210414 CCD               $422,116.76                      $5,188,678.89
                830550594
04/14/2021   CORPORATION SERV LEGAL SVCS 210413                    $155.61                     $5,188,523.28
                TEL
04/14/2021   CORPORATION SERV LEGAL SVCS 210413                    $311.22                     $5,188,212.06
                TEL
04/14/2021   CORPORATION SERV LEGAL SVCS 210413                   $8,201.67                    $5,180,010.39
                TEL
04/14/2021   CORPORATION SERV LEGAL SVCS 210413                    $155.61                     $5,179,854.78
                TEL
04/14/2021   CORPORATION SERV LEGAL SVCS 210413                     $69.00                     $5,179,785.78
                TEL
04/14/2021   CORPORATION SERV LEGAL SVCS 210413                    $155.61                     $5,179,630.17
                TEL
04/14/2021   CORPORATION SERV LEGAL SVCS 210413                    $155.61                     $5,179,474.56
                TEL
04/14/2021   CORPORATION SERV LEGAL SVCS 210413                    $469.00                     $5,179,005.56
                TEL
04/14/2021   QUARTERLY FEE PAYMENT 210413 CCD 0000               $50,759.48                    $5,128,246.08
04/14/2021   WIRE FROM CRED INC.                                                 $131,936.43   $5,260,182.51
04/14/2021   CHECK NUMBER 99815400 REF #991179909                $17,973.18                    $5,242,209.33
04/14/2021   CHECK NUMBER 99932408 REF #991176945                    $41.34                    $5,242,167.99
04/15/2021   PAYCHEX EIB INVOICE 210415 CCD                        $144.10                     $5,242,023.89
                X92080700053276
04/15/2021   CRED LLC 1141 Cred Inc 210415 CCD                $273,335.40                      $4,968,688.49
                830550594
04/15/2021   PAYCHEX TPS TAXES 041321 CCD                         $3,803.62                    $4,964,884.87
                92074100016601X


       F14DEBC9E8E6C94CB16871C40A35F862              PED003FOS          210430
                       Case 20-12836-JTD              Doc 800     Filed 06/02/21          Page 19 of 61
                                                                          Statement Ending 04/30/2021
                                                                         CRED LLC                                       Page 4 of 6
                                                                         Statement Number: XXXXXXXX1141



Digital Business Ckg-XXXXXXXX1141                                    (continued)

Account Activity (continued)
Post Date      Description                                                       Debits                Credits              Balance
04/15/2021     WIRE FROM CRED INC.                                                                $799,500.42         $5,764,385.29
04/15/2021     Brex Inc. PAYMENTS 210415 CCD                                    $300.00                               $5,764,085.29
                  BREXI7PZroHfOM
04/16/2021     PAYCHEX EIB INVOICE 210416 CCD                                   $111.10                               $5,763,974.19
                  X92101000058700
04/16/2021     PAYCHEX TPS TAXES 041521 CCD                                     $160.94                               $5,763,813.25
                  92103900001427X
04/16/2021     CRED LLC 1141 Payroll 210416 PPD                                 $889.06                               $5,762,924.19
                  830550594
04/16/2021     loan 16447                                                     $1,317.58                               $5,761,606.61
04/19/2021     WIRE FROM AX MOMENTUM LP                                                          $1,675,447.66        $7,437,054.27
04/19/2021     WIRE TO Cred Inc                                           $5,161,421.73                               $2,275,632.54
04/26/2021     WIRE FROM FIFTH KHAGAN LP                                                         $1,391,685.60        $3,667,318.14
04/30/2021     ACCOUNT ANALYSIS SERVICE CHARGE                                  $412.00                               $3,666,906.14
04/30/2021     Ending Balance                                                                                         $3,666,906.14

Checks Cleared
        Check Nbr               Date                  Amount               Check Nbr                   Date                 Amount
         99815400         04/14/2021                $17,973.18              99932408*            04/14/2021                  $41.34
* Indicates skipped check number

Daily Balances
Date                             Amount      Date                            Amount       Date                              Amount
04/01/2021                   $4,417,331.00   04/08/2021                 $5,264,661.40     04/15/2021                   $5,764,085.29
04/02/2021                   $4,891,504.34   04/09/2021                 $4,901,236.54     04/16/2021                   $5,761,606.61
04/05/2021                   $4,852,217.95   04/12/2021                 $4,648,472.02     04/19/2021                   $2,275,632.54
04/06/2021                   $5,385,902.35   04/13/2021                 $5,647,472.02     04/26/2021                   $3,667,318.14
04/07/2021                   $5,385,502.35   04/14/2021                 $5,242,167.99     04/30/2021                   $3,666,906.14


Overdraft and Returned Item Fees
                                                                 Total for this period                        Total year-to-date
   Total Overdraft Fees                                                          $0.00                                     $0.00
   Total Returned Item Fees                                                      $0.00                                     $0.00




       F14DEBC9E8E6C94CB16871C40A35F862                          PED003FOS              210430
                Case 20-12836-JTD      Doc 800    Filed 06/02/21     Page 20 of 61
                                                        Statement Ending 04/30/2021
                                                       CRED LLC               199011141   Page 5 of 6
                                                       Statement Number: XXXXXXXX1141




#99815400   04/14/2021      $17,973.18    #99815400    04/14/2021           $17,973.18




#99932408   04/14/2021          $41.34    #99932408    04/14/2021                $41.34




    F14DEBC9E8E6C94CB16871C40A35F862             PED003FOS         210430
            Case 20-12836-JTD      Doc 800    Filed 06/02/21      Page 21 of 61
                                                    Statement Ending 04/30/2021
                                                   CRED LLC                         Page 6 of 6
                                                   Statement Number: XXXXXXXX1141




                           This page left intentionally blank




F14DEBC9E8E6C94CB16871C40A35F862             PED003FOS          210430
                       Case 20-12836-JTD          Doc 800    Filed 06/02/21         Page 22 of 61
                                                                     Statement Ending 04/30/2021
                                                                    CRED LLC                                  Page 1 of 2
                                                                    Statement Number: XXXXXXXX3314


    RETURN SERVICE REQUESTED                                         Managing Your Accounts
                                                                                             Park Avenue
                                                                           Banking Center
                                                                                             Banking Center
    CRED LLC                                                               Banking Center    212-365-6700
    1733 N GREENFIELD RD STE 104
    MESA AZ 85205-3116                                                                       99 Park Avenue
                                                                           Mailing Address   New York, NY
                                                                                             10016
                                                                           Online Banking    www.Metropolitanbankny.com




 Summary of Accounts
 Account Type                                                      Account Number                        Ending Balance
 Reserve Account                                                    XXXXXXXX3314                              $10,000.00


Reserve Account-XXXXXXXX3314
Account Summary
Date          Description                               Amount
04/01/2021    Beginning Balance                       $10,000.00
              0 Credit(s) This Period                      $0.00
              0 Debit(s) This Period                       $0.00
04/30/2021    Ending Balance                          $10,000.00

Account Activity
Post Date     Description                                                   Debits           Credits              Balance
04/01/2021    Beginning Balance                                                                                $10,000.00
              No activity this statement period
04/30/2021    Ending Balance                                                                                   $10,000.00

Overdraft and Returned Item Fees
                                                            Total for this period                   Total year-to-date
   Total Overdraft Fees                                                    $0.00                                 $0.00
   Total Returned Item Fees                                                $0.00                                 $0.00




       DAED194779C6AB4E81C2D329D430F3FB                     PED003FOS          210430
CRED LLC                        XXXXXXXX3314         Statement Ending 04/30/2021      Page 2 of 2
                 Case 20-12836-JTD      Doc 800    Filed 06/02/21     Page 23 of 61




     DAED194779C6AB4E81C2D329D430F3FB             PED003FOS         210430
Case 20-12836-JTD   Doc 800   Filed 06/02/21   Page 24 of 61
Case 20-12836-JTD   Doc 800   Filed 06/02/21   Page 25 of 61
Case 20-12836-JTD   Doc 800   Filed 06/02/21   Page 26 of 61
Case 20-12836-JTD   Doc 800   Filed 06/02/21   Page 27 of 61
Case 20-12836-JTD   Doc 800   Filed 06/02/21   Page 28 of 61
Case 20-12836-JTD   Doc 800   Filed 06/02/21   Page 29 of 61
                        Case 20-12836-JTD         Doc 800    Filed 06/02/21         Page 30 of 61
                                                                      Statement Ending 04/30/2021
                                                                    CRED (US) LLC                             Page 1 of 2
                                                                    Statement Number: XXXXXXXX1664


    RETURN SERVICE REQUESTED                                          Managing Your Accounts
                                                                                             Park Avenue
                                                                           Banking Center
                                                                                             Banking Center
    CRED (US) LLC                                                          Banking Center    212-365-6700
    1733 N GREENFIELD RD STE 104
    MESA AZ 85205-3116                                                                       99 Park Avenue
                                                                           Mailing Address   New York, NY
                                                                                             10016
                                                                           Online Banking    www.Metropolitanbankny.com




 Summary of Accounts
 Account Type                                                       Account Number                       Ending Balance
 Digital Business Ckg                                                XXXXXXXX1664                           $100,000.00


Digital Business Ckg-XXXXXXXX1664
Account Summary
Date           Description                               Amount
04/01/2021     Beginning Balance                      $100,000.00
               0 Credit(s) This Period                      $0.00
               0 Debit(s) This Period                       $0.00
04/30/2021     Ending Balance                         $100,000.00

Account Activity
Post Date     Description                                                   Debits           Credits              Balance
04/01/2021    Beginning Balance                                                                               $100,000.00
              No activity this statement period
04/30/2021    Ending Balance                                                                                  $100,000.00

Overdraft and Returned Item Fees
                                                            Total for this period                   Total year-to-date
   Total Overdraft Fees                                                    $0.00                                 $0.00
   Total Returned Item Fees                                                $0.00                                 $0.00




       586ABFFBCB1DBD4BB627621943E3A660                     PED003FOS          210430
CRED (US) LLC                    XXXXXXXX1664         Statement Ending 04/30/2021      Page 2 of 2
                  Case 20-12836-JTD      Doc 800    Filed 06/02/21     Page 31 of 61




      586ABFFBCB1DBD4BB627621943E3A660             PED003FOS         210430
Case 20-12836-JTD      Doc 800       Filed 06/02/21     Page 32 of 61




                        FORM MOR-2:
          SCHEDULE OF PROFESSIONAL FEES PAID




            UNITED STATES BANKRUPTCY COURT
                 DISTRICT OF DELAWARE

                MONTHLY OPERATING REPORT

                   IN RE: CRED INC. (20-12836)


               Other Cases being jointly administered:
                    CRED (US) LLC (20-12837)
                 CRED CAPITAL, INC. (20-12838)
           CRED MERCHANT SOLUTIONS LLC (20-12839)
              CRED (PUERTO RICO) LLC (20-12840)




                          Reporting Period:
       April 1, 2021 to April 19, 2021 (Plan Confirmation Date)




                             Page 16 of 45
                                     Case 20-12836-JTD         Doc 800       Filed 06/02/21     Page 33 of 61
UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE
In re CRED INC.            (Debtor)
Case No. 20-12836
Other Cases being jointly administered: CRED (US) LLC (20-12837), CRED CAPITAL, INC. (20-12838), CRED
MERCHANT SOLUTIONS LLC (20-12839), CRED (PUERTO RICO) LLC (20-12840)


Reporting Period: April 1, 2021 to April 19, 2021 (Plan Confirmation Date)


SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID


                                                                                         Current Month Payments                 Year-To-Date Payments
                                                Amount                           Check
          Payee              Period Covered    Approved        Payor            Number    Date       Fees          Expenses       Fees       Expenses
Arete Capital               Nov-20 to Apr-21   $ 25,000     CRED, INC.          ACH       4/2/2021 $ 25,000       $         -   $ 150,000   $         -
Ashby & Geddes              Jan-21                                                                                                  8,633         532
Brown Rudnick LLP           Jan-21                                                                                               208,082         1,418
Cousins Law Group           Nov-20 to Feb-21       52,724   CRED, INC.          ACH       4/8/2021     51,996           728      283,356         3,467
Donlin Recano               Nov-20 to Mar-21       25,932   CRED, INC.          ACH      4/12/2021     21,534          4,398     232,016        39,892
MACCO Restructuring         Nov-20 to Feb-21                                                                                     563,563          249
                            Nov-20 to Jan-21      423,623   CRED, INC.          ACH       4/1/2021   385,715         37,908
McDermott Will & Emery                                                                                                          1,507,116       56,778
                            Nov-20 to Feb-21      422,117   CRED, INC.          ACH      4/14/2021   422,117             -
                                                                                                                                       -
Paul Hastings               Nov-20 to Jan-21      911,845   CRED, INC.          ACH       4/9/2021   894,676         17,169     2,702,859       25,941
Prickett, Jones & Elliott   Nov-20 to Jan-21       39,286   CRED INC.           ACH       4/5/2021     39,286             -        39,286           -
Sonaran Capital             Nov-21 to Apr-21       35,000   CRED, INC.          ACH       4/2/2021     35,000             -      322,188            -
Teneo Capital               Nov-20 to Jan-21                                                              -               -      100,000            -




                                                                                                                                               FORM
                                                                                                                                               MOR-2
                                                                                                                                               (04/07)




                                                                     Page 17 of 45
Case 20-12836-JTD      Doc 800       Filed 06/02/21      Page 34 of 61




                        FORM MOR-3:
                 STATEMENT OF OPERATIONS
                      (Income Statement)




            UNITED STATES BANKRUPTCY COURT
                 DISTRICT OF DELAWARE

                MONTHLY OPERATING REPORT

                   IN RE: CRED INC. (20-12836)


               Other Cases being jointly administered:
                    CRED (US) LLC (20-12837)
                 CRED CAPITAL, INC. (20-12838)
           CRED MERCHANT SOLUTIONS LLC (20-12839)
              CRED (PUERTO RICO) LLC (20-12840)




                          Reporting Period:
       April 1, 2021 to April 19, 2021 (Plan Confirmation Date)




                             Page 18 of 45
Case 20-12836-JTD                     Doc 800              Filed 06/02/21                     Page 35 of 61
    UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE
    In re CRED INC.    (Debtor)
    Case No. 20-12836
    Reporting Period: April 1, 2021 to April 19, 2021 (Plan Confirmation Date)

     STATEMENT OF OPERATIONS
    (Income Statement)


     The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting
    recognizes revenue when it isrealized and expenses when they are incurred, regardless of when cash is
    actually received or paid.
                                                                                              Cumulative
                                                                           Current               Filing
     REVENUES                                                              Month                to Date
     Gross Revenues                                                   $                 - $       1,929,477
     Less: Returns and Allowances
     Net Revenue                                                                      -           1,929,477
     COST OF GOODS SOLD
     Cost of Loan Capital
     Commissions                                                                                       1,500
     Verification Fees                                                                                 1,500
     Network Fees
     Interest Expense                                                                                 13,046
    Total Cost of Sales                                                              -              16,046
    Gross Profit                                                                     -           1,913,431
    OPERATING EXPENSES
    Employment Expenses                                                                               9,613
    Marketing Expenses                                                                               13,426
    Professional Fees (attach schedule)                                                             583,041
    Bank Fees                                                                      679                5,206
    Travel Expenses                                                                                     911
    Facility Expenses                                                                                 9,758
    Technology Expenses                                                          4,359              164,529
    Insurance Expenses                                                                               84,102
    G&A Expenses                                                                 1,673               14,266
    Payroll                                                                     11,705              635,711
    Taxes - Payroll                                                                895               53,977
    Taxes - Other
    Other (attach schedule)
    Total Operating Expenses Before Depreciation                                19,311           1,574,540
    Depreciation/Depletion/Amortization                                                            357,096
    Net Profit (Loss) Before Other Income & Expenses                           (19,311)            (18,205)
    OTHER INCOME AND EXPENSES
    Other Income (see attached schedule)                                     2,080,520          16,713,155
    Other Expense (see attached schedule)                                                          (401,702)
    Deferred Tax Asset
    Income Taxes
    Net Profit (Loss) Before Reorganization Items                            2,061,209          16,293,248
    REORGANIZATION ITEMS
    Professional Fees                                                        1,353,328          13,593,920
    U. S. Trustee Quarterly Fees                                                                    64,659
    Interest Earned on Accumulated Cash from Chapter 11
    Gain (Loss) from Sale of Equipment
    Other Reorganization Expenses (attach schedule)
    Total Reorganization Expenses                                            1,057,500          13,658,579
    Net Profit (Loss)                                                $      1,003,709     $      2,634,669
                                                                                              FORM MOR-3
    *"Insider" is defined in 11 U.S.C. Section 101(31).
                                                                                                     (04/07)

                                               Page 19 of 45
           Case 20-12836-JTD              Doc 800         Filed 06/02/21       Page 36 of 61
UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE
In re CRED INC.            (Debtor)
Case No. 20-12836
Reporting Period: April 1, 2021 to April 19, 2021 (Plan Confirmation Date)

STATEMENT OF OPERATIONS - continuation sheet

                                                                                        CUMULATIVE
      BREAKDOWN OF "OTHER"CATEGORY                                     MONTH
                                                                                      FILING TO DATE

Other Costs




Professional Fees
70410 - Prof Services - Legal                                      $              -   $          458,409
70420 - Prof Services - Accounting & Tax                                          -                 3,643
70450 - Prof Services Engineering                                                 -                24,612
70460 - Prof Services - Consulting                                                -              118,528
70499- Prof Services - Contra Internal Software Cap                               -              (22,151)
Total Professional Fees                                            $              -   $          583,041

Other Income
45500 - Interest Income                                                               $             1,522
46100 - Realized Gan / Loss - Asset Mgmt                                  1,675,448             2,459,502
46200 - Realized Gan / Loss - Assets & Liab                                 405,072             4,193,211
47100 - Unrealized MTM - Asset Mgmt                                                             3,770,660
47200 - Unrealized MTM - Assets & Liab                                                          6,288,259
Total Other Income                                                $       2,080,520   $        16,713,154

Other Expenses
85100 - Bad Debt                                                   $              -   $          400,000
85200 - Interest Expense                                                          -                1,702
Total Other Expenses                                               $              -   $          401,702


Other Reorganization Expenses




Reorganization Items - Interest Earned on Accumulated
Cash from Chapter 11:                                                                     FORM MOR-3-
Interest earned on cash accumulated during the chapter 11                                     CONT'D
case, which would not have been earned but for the                                              (04/07)
bankruptcy proceeding, should be reported as a

                                                  Page 20 of 45
Case 20-12836-JTD                   Doc 800           Filed 06/02/21              Page 37 of 61
UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE
In re CRED (US) LLC          (Debtor)
Case No. 20-12837
Reporting Period: April 1, 2021 to April 19, 2021 (Plan Confirmation Date)


 STATEMENT OF OPERATIONS
(Income Statement)


 The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting
recognizes revenue when it isrealized and expenses when they are incurred, regardless of when cash is
actually received or paid.                                                                Cumulative
                            Revenues                                   Month                 Filing
                                                                                            to Date
 Gross Revenues
 Less: Returns and Allowances
 Net Revenue                                                                        -                   -
 COST OF GOODS SOLD
 Cost of Loan Capital
 Commissions
 Verification Fees
 Network Fees
 Interest Expense
 Total Cost of Sales                                                                -                   -
 Gross Profit                                                                       -                   -
 OPERATING EXPENSES
 Employment Expenses
 Marketing Expenses
 Professional Fees
 Travel Expenses
 Facility Expenses
 Technology Expenses
 Insurance Expenses
 G&A Expenses
 Payroll
 Taxes - Payroll
 Taxes - Other
 Other (attach schedule)
 Total Operating Expenses Before Depreciation                                       -
 Depreciation/Depletion/Amortization
 Net Profit (Loss) Before Other Income & Expenses                                   -                   -
 OTHER INCOME AND EXPENSES
 Other Income (attach schedule)
 Realized Gains (Losses)
 Unrealized Gains (Losses)
 Interest Expense
 Other Expense (attach schedule)
 Deferred Tax Asset
 Income Taxes
 Net Profit (Loss) Before Reorganization Items                                      -                   -
 REORGANIZATION ITEMS
 Professional Fees
 U. S. Trustee Quarterly Fees
 Interest Earned on Accumulated Cash from Chapter 11 (see
 Gain (Loss) from Sale of Equipment
 Other Reorganization Expenses (attach schedule)
 Total Reorganization Expenses                                                      -                   -
 Net Profit (Loss)                                                                  -                   -
                                                                                          FORM MOR-3
 *"Insider" is defined in 11 U.S.C. Section 101(31).
                                                                                                  (04/07)

                                            Page 21 of 45
              Case 20-12836-JTD           Doc 800        Filed 06/02/21   Page 38 of 61
UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE
In re CRED (US) LLC          (Debtor)
Case No. 20-12837
Reporting Period: April 1, 2021 to April 19, 2021 (Plan Confirmation Date)

STATEMENT OF OPERATIONS - continuation sheet

                                                                                  CUMULATIVE
     BREAKDOWN OF "OTHER"CATEGORY                                MONTH
                                                                                FILING TO DATE

Other Costs




Other Operational Expenses




Other Income




Other Expenses




Other Reorganization Expenses




Reorganization Items - Interest Earned on Accumulated
Cash from Chapter 11:                                                                FORM MOR-3-
Interest earned on cash accumulated during the chapter 11                                CONT'D
case, which would not have been earned but for the                                         (04/07)
bankruptcy proceeding, should be reported as a




                                                 Page 22 of 45
Case 20-12836-JTD                    Doc 800           Filed 06/02/21              Page 39 of 61
UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE
In re CRED CAPITAL INC.            (Debtor)
Case No. 20-12838
Reporting Period: April 1, 2021 to April 19, 2021 (Plan Confirmation Date)


STATEMENT OF OPERATIONS
(Income Statement)


The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting
recognizes revenue when it isrealized and expenses when they are incurred, regardless of when cash is
actually received or paid.                                                                Cumulative
                            Revenues                                   Month                 Filing
                                                                                            to Date
Gross Revenues
Less: Returns and Allowances
Net Revenue                                                                       $0                     -
COST OF GOODS SOLD
Cost of Loan Capital
Commissions
Verification Fees
Network Fees
Interest Expense
Total Cost of Sales                                                                 -                    -
Gross Profit                                                                      $0                     -
OPERATING EXPENSES
Employment Expenses
Marketing Expenses
Professional Fees
Travel Expenses
Facility Expenses
Technology Expenses
Insurance Expenses
G&A Expenses
Payroll
Taxes - Payroll
Taxes - Other                                                                                     (13,889)
Other (attach schedule)
Total Operating Expenses Before Depreciation                                        -             (13,889)
Depreciation/Depletion/Amortization
Net Profit (Loss) Before Other Income & Expenses                                  $0            ($13,889)
OTHER INCOME AND EXPENSES
Other Income (attach schedule)
Realized Gains (Losses)
Unrealized Gains (Losses)
Interest Expense
Other Expense (attach schedule)
Deferred Tax Asset
Income Taxes
Net Profit (Loss) Before Reorganization Items                                     $0              (13,889)
REORGANIZATION ITEMS
Professional Fees
U. S. Trustee Quarterly Fees
Interest Earned on Accumulated Cash from Chapter 11 (see
Gain (Loss) from Sale of Equipment
Other Reorganization Expenses (attach schedule)
Total Reorganization Expenses                                                     $0                    $0
Net Profit (Loss)                                                                 $0            ($13,889)
                                                                                          FORM MOR-3
*"Insider" is defined in 11 U.S.C. Section 101(31).
                                                                                                   (04/07)

                                            Page 23 of 45
              Case 20-12836-JTD           Doc 800        Filed 06/02/21   Page 40 of 61
UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE
In re CRED CAPITAL INC.            (Debtor)
Case No. 20-12838
Reporting Period: April 1, 2021 to April 19, 2021 (Plan Confirmation Date)

STATEMENT OF OPERATIONS - continuation sheet

                                                                                  CUMULATIVE
     BREAKDOWN OF "OTHER"CATEGORY                                MONTH
                                                                                FILING TO DATE

Other Costs




Other Operational Expenses




Other Income




Other Expenses




Other Reorganization Expenses




Reorganization Items - Interest Earned on Accumulated
Cash from Chapter 11:                                                                FORM MOR-3-
Interest earned on cash accumulated during the chapter 11                                CONT'D
case, which would not have been earned but for the                                         (04/07)
bankruptcy proceeding, should be reported as a




                                                 Page 24 of 45
Case 20-12836-JTD                   Doc 800           Filed 06/02/21              Page 41 of 61
UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE
In re CRED MERCHANT SOLUTIONS LLC                     (Debtor)
Case No. 20-12839
Reporting Period: April 1, 2021 to April 19, 2021 (Plan Confirmation Date)


STATEMENT OF OPERATIONS
(Income Statement)


The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting
recognizes revenue when it isrealized and expenses when they are incurred, regardless of when cash is
actually received or paid.                                                                Cumulative
                            Revenues                                   Month                 Filing
                                                                                            to Date
Gross Revenues
Less: Returns and Allowances
Net Revenue                                                                       $0                    -
COST OF GOODS SOLD
Cost of Loan Capital
Commissions
Verification Fees
Network Fees
Interest Expense
Total Cost of Sales                                                                 -                   -
Gross Profit                                                                      $0                    -
OPERATING EXPENSES
Employment Expenses
Marketing Expenses
Professional Fees
Travel Expenses
Facility Expenses
Technology Expenses
Insurance Expenses
G&A Expenses
Payroll
Taxes - Payroll
Taxes - Other
Other (attach schedule)
Total Operating Expenses Before Depreciation                                        -
Depreciation/Depletion/Amortization
Net Profit (Loss) Before Other Income & Expenses                                  $0                    -
OTHER INCOME AND EXPENSES
Other Income (attach schedule)
Realized Gains (Losses)
Unrealized Gains (Losses)
Interest Expense
Other Expense (attach schedule)
Deferred Tax Asset
Income Taxes
Net Profit (Loss) Before Reorganization Items                                     $0                    -
REORGANIZATION ITEMS
Professional Fees
U. S. Trustee Quarterly Fees
Interest Earned on Accumulated Cash from Chapter 11 (see
Gain (Loss) from Sale of Equipment
Other Reorganization Expenses (attach schedule)
Total Reorganization Expenses                                                     $0                   $0
Net Profit (Loss)                                                                 $0                   $0
                                                                                          FORM MOR-3
*"Insider" is defined in 11 U.S.C. Section 101(31).
                                                                                                  (04/07)

                                            Page 25 of 45
              Case 20-12836-JTD           Doc 800        Filed 06/02/21   Page 42 of 61
UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE
In re CRED MERCHANT SOLUTIONS LLC                     (Debtor)
Case No. 20-12839
Reporting Period: April 1, 2021 to April 19, 2021 (Plan Confirmation Date)

STATEMENT OF OPERATIONS - continuation sheet

                                                                                  CUMULATIVE
     BREAKDOWN OF "OTHER"CATEGORY                                MONTH
                                                                                FILING TO DATE

Other Costs




Other Operational Expenses




Other Income




Other Expenses




Other Reorganization Expenses




Reorganization Items - Interest Earned on Accumulated
Cash from Chapter 11:                                                                FORM MOR-3-
Interest earned on cash accumulated during the chapter 11                                CONT'D
case, which would not have been earned but for the                                         (04/07)
bankruptcy proceeding, should be reported as a




                                                 Page 26 of 45
Case 20-12836-JTD                    Doc 800            Filed 06/02/21              Page 43 of 61
UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE
In re CRED (PUERTO RICO) LLC                 (Debtor)
Case No. 20-12840
Reporting Period: April 1, 2021 to April 19, 2021 (Plan Confirmation Date)


STATEMENT OF OPERATIONS
(Income Statement)


The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting
recognizes revenue when it is
realized and expenses when they are incurred, regardless of when cash is actually received Cumulative
                                                                                           or paid.
                            Revenues                                    Month                 Filing
                                                                                             to Date
Gross Revenues
Less: Returns and Allowances
Net Revenue                                                                        $0                     -
COST OF GOODS SOLD
Cost of Loan Capital
Commissions
Verification Fees
Network Fees
Interest Expense
Total Cost of Sales                                                                  -                    -
Gross Profit                                                                       $0                     -
OPERATING EXPENSES
Employment Expenses
Marketing Expenses
Professional Fees
Travel Expenses
Facility Expenses
Technology Expenses
Insurance Expenses
G&A Expenses
Payroll
Taxes - Payroll
Taxes - Other
Other (attach schedule)
Total Operating Expenses Before Depreciation                                         -
Depreciation/Depletion/Amortization
Net Profit (Loss) Before Other Income & Expenses                                   $0                     -
OTHER INCOME AND EXPENSES
Other Income (attach schedule)
Realized Gains (Losses)
Unrealized Gains (Losses)
Interest Expense
Other Expense (attach schedule)
Deferred Tax Asset
Income Taxes
Net Profit (Loss) Before Reorganization Items                                      $0                     -
REORGANIZATION ITEMS
Professional Fees
U. S. Trustee Quarterly Fees
Interest Earned on Accumulated Cash from Chapter 11 (see
Gain (Loss) from Sale of Equipment
Other Reorganization Expenses (attach schedule)
Total Reorganization Expenses                                                      $0                    $0
Net Profit (Loss)                                                                  $0                    $0
                                                                                           FORM MOR-3
*"Insider" is defined in 11 U.S.C. Section 101(31).
                                                                                                    (04/07)

                                            Page 27 of 45
              Case 20-12836-JTD           Doc 800        Filed 06/02/21   Page 44 of 61
UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE
In re CRED (PUERTO RICO) LLC                 (Debtor)
Case No. 20-12840
Reporting Period: April 1, 2021 to April 19, 2021 (Plan Confirmation Date)

STATEMENT OF OPERATIONS - continuation sheet

                                                                                  CUMULATIVE
     BREAKDOWN OF "OTHER"CATEGORY                                MONTH
                                                                                FILING TO DATE

Other Costs




Other Operational Expenses




Other Income




Other Expenses




Other Reorganization Expenses




Reorganization Items - Interest Earned on Accumulated
Cash from Chapter 11:                                                                FORM MOR-3-
Interest earned on cash accumulated during the chapter 11                                CONT'D
case, which would not have been earned but for the                                         (04/07)
bankruptcy proceeding, should be reported as a




                                                 Page 28 of 45
Case 20-12836-JTD     Doc 800      Filed 06/02/21    Page 45 of 61




                      FORM MOR-4:
                      BALANCE SHEET




          UNITED STATES BANKRUPTCY COURT
               DISTRICT OF DELAWARE

              MONTHLY OPERATING REPORT

                 IN RE: CRED INC. (20-12836)

             Other Cases being jointly administered:
                  CRED (US) LLC (20-12837)
               CRED CAPITAL, INC. (20-12838)
         CRED MERCHANT SOLUTIONS LLC (20-12839)
            CRED (PUERTO RICO) LLC (20-12840)




                        Reporting Period:
     April 1, 2021 to April 19, 2021 (Plan Confirmation Date)




                           Page 29 of 45
CaseUNITED
     20-12836-JTD             Doc 800 Filed 06/02/21
           STATES BANKRUPTCY COURT DISTRICT OF DELAWARE
                                                                                                     Page 46 of 61
     In re CRED INC.              (Debtor)
     Case No. 20-12836
     Reporting Period: April 1, 2021 to April 19, 2021 (Plan Confirmation Date)


     BALANCE SHEET


                                                                                                 BOOK VALUE AT
                                                                 BOOK VALUE ON
                              ASSETS                                                             END OF CURRENT
                                                                 PETITION DATE
     CURRENT ASSETS                                                                              REPORTING MONTH
     Unrestricted Cash and Equivalents                           $                    339,675    $        9,109,829
     Restricted Cash and Cash Equivalents                                             100,000                10,000
     Crypto-Currency Inventories                                                   11,346,757            27,834,539
     Accounts Receivable (Net)                                                      1,344,124             4,705,048
     Notes Receivable                                                              41,433,121            43,736,953
     Prepaid Expenses                                                                 940,105               574,108
     Investments / Assets Under Management Outstanding                              4,166,027                     -
     Intercompany Receivables (see attached schedule)                              27,261,145            27,141,065
     Professional Retainers                                                           863,585               429,477
     Other Current Assets (see attached schedule)                                   5,723,595             5,778,575
     TOTAL CURRENT ASSETS                                                          93,518,132           119,319,594
     PROPERTY AND EQUIPMENT
     Real Property and Improvements                                                        -                       -
     Machinery and Computer Equipment                                                  77,836                77,836
     Furniture, Fixtures and Office Equipment                                          44,166                44,166
     Leasehold Improvements                                                            19,850                19,850
     Software                                                                       3,412,142             3,563,725
     Less Accumulated Depreciation                                                   (757,033)           (1,195,954)
     TOTAL PROPERTY & EQUIPMENT                                                     2,796,961             2,509,622
     OTHER ASSETS
     Cash Loans to Insiders*                                                          315,000               315,000
     Notes Receivable                                                               6,552,088             6,214,925
     Suspense Account                                                              (1,398,917)           (1,398,917)
     Other Assets                                                                          -                110,000
     TOTAL OTHER ASSETS                                                             5,468,171             5,241,008
     TOTAL ASSETS                                                $                101,783,263    $      127,070,225

                LIABILITIES AND OWNER EQUITY                                 BOOK VALUE AT
                                                       BOOK VALUE ON
          LIABILITIES NOT SUBJECT TO COMPROMISE                              END OF CURRENT
                                                      PETITION DATE
                              (Postpetition)                                 REPORTING MONTH
     Accounts Payable - Professional Fees              $                   - $         7,826,503
     Accounts Payable - Other Vendors                               386,317              (925,638)
     Taxes Payable (refer to FORM MOR-4)                             90,730                90,730
     Wages Payable                                                       -                       -
     Accrued Professional Fees                                           -                       -
     TOTAL POSTPETITION LIABILITIES                                 477,047            6,991,596
     LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
     Secured Debt                                                        -                       -
     Priority Debt                                                  124,000               124,000
     Intercompany Payables (see attached schedule)               56,152,271           55,990,351
     Unsecured Debt                                              95,826,357          106,483,120
     TOTAL PRE-PETITION LIABILITIES                             152,102,628          162,597,471

     TOTAL LIABILITIES                                                            152,579,675           169,589,067
     OWNER EQUITY
     Capital Stock                                                                      2,000                 2,000
     Additional Paid-In Capital                                                            -                       -
     Partners' Capital Account                                                             -                       -
     Owner's Equity Account                                                                -                       -
     Retained Earnings - Pre-Petition                                             (50,798,412)          (45,155,511)
     Retained Earnings - Postpetition                                                      -              2,634,669
     Adjustments to Owner Equity                                                           -                       -
     Postpetition Contributions (Distributions) (Draws)                                    -                       -
     NET OWNER EQUITY                                                             (50,796,412)          (42,518,842)
     TOTAL LIABILITIES AND OWNERS' EQUITY                        $                101,783,263
                                                                                    $            $      127,070,225    $
     *"Insider" is defined in 11 U.S.C. Section 101(31).                                               FORM MOR-4
                                                                                                            (04/07)




                                                      Page 30 of 45
                Case 20-12836-JTD               Doc 800        Filed 06/02/21         Page 47 of 61
UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE
In re CRED INC.            (Debtor)
Case No. 20-12836
Reporting Period: April 1, 2021 to April 19, 2021 (Plan Confirmation Date)


BALANCE SHEET - continuation sheet



                                                                                              BOOK VALUE AT
                                                                   BOOK VALUE ON              END OF CURRENT
                                                                   PETITION DATE             REPORTING MONTH
Intercompany Receivables
10450          Due from Cred LLC                               $                       - $                            -
10451          Due from Cred US                                               27,179,225                     27,156,844
10452          Due from Cyber Quantum                                           (117,825)                      (229,414)
10455          Due from Cred Capital Inc                                         199,745                        213,634
TOTAL                                                          $              27,261,145 $                   27,141,065

Other Current Assets
10416          Cambrian Reserve                                $                  46,681      $                   46,681
10417          JST Admin Reserve                                               3,328,770                       3,273,750
10418          JST Wallet Account (AR)_CredEarn                                2,283,652                       2,393,652
10580          LT Origination Fees Paid                                           24,541                          24,541
70810          Deferred Rent Asset                                                25,227                          25,227
70820          ST Origination Fees Paid                                           14,725                          14,725
TOTAL                                                          $               5,723,595      $                5,778,575

Intercompany Payables
20450          Due to Cred LLC                                 $                       - $                            -
20451          Due to Cred US                                                 56,009,940                     56,064,944
20452          Due to Cyber Quantum                                              301,075                         84,152
20455          Due to Cred Capital Inc                                          (158,744)                      (158,744)
TOTAL                                                          $              56,152,271 $                   55,990,351


Restricted Cash is cash that is restricted for a specific use and not available to fund operations. Typically, restricted
cash is segregated into a separate account, such as an escrow account.

                                                                                               FORM MOR-4 CONT'D
                                                                                                           (04/07)



                                                       Page 31 of 45
Case 20-12836-JTD             Doc 800 Filed 06/02/21
     UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE
                                                                                                             Page 48 of 61
       In re CRED (US) LLC            (Debtor)
       Case No. 20-12837
       Reporting Period: April 1, 2021 to April 19, 2021 (Plan Confirmation Date)

       BALANCE SHEET


                                                                                                         BOOK VALUE AT
                                                                         BOOK VALUE ON
                                 ASSETS                                                                  END OF CURRENT
                                                                        PETITION DATE
                                                                                                         REPORTING MONTH
       CURRENT ASSETS
       Unrestricted Cash and Equivalents                                 $                      980      $          100,000
       Restricted Cash and Cash Equivalents (see continuation sheet)                             -                        -
       Crypto-Currency Inventories                                                               -                        -
       (less) Uphold Corp USD                                                                    -                        -
       Accounts Receivable (Net)                                                            570,394                  516,186
       Notes Receivable                                                                      55,119                   55,020
       Prepaid Expenses                                                                          -                        -
       Intercompany Receivables (see attached schedule)                                  56,121,934              56,176,937
       Professional Retainers                                                                    -                        -
       Other Current Assets (attach schedule)                                                                             -
       TOTAL CURRENT ASSETS                                                             56,748,427               56,848,144
       PROPERTY AND EQUIPMENT
       Real Property and Improvements                                                            -                       -
       Machinery and Computer Equipment                                                          -                       -
       Furniture, Fixtures and Office Equipment                                                  -                       -
       Leasehold Improvements                                                                    -                       -
       Software                                                                                  -                       -
       Less Accumulated Depreciation                                                             -                       -
       TOTAL PROPERTY & EQUIPMENT                                                                -                      -
       OTHER ASSETS
       Loans to Insiders*                                                                 1,392,379                1,447,499
       Other Assets (attach schedule)                                                            -                        -
       TOTAL OTHER ASSETS                                                                 1,392,379               1,447,499
       TOTAL ASSETS                                                      $               58,140,806      $       58,295,642

               LIABILITIES AND OWNER EQUITY                                                              BOOK VALUE AT
                                                                         BOOK VALUE ON
           LIABILITIES NOT SUBJECT TO COMPROMISE                                                         END OF CURRENT
                                                                        PETITION DATE
                          (Postpetition)                                                                 REPORTING MONTH
       Accounts Payable                                                  $                           -   $                   -
       Taxes Payable (refer to FORM MOR-4)                                                       -                       -
       Wages Payable                                                                             -                       -
       Notes Payable                                                                             -                       -
       Rent / Leases - Building/Equipment                                                        -                       -
       Secured Debt / Adequate Protection Payments                                               -                       -
       Professional Fees                                                                         -                       -
       Amounts Due to Insiders*                                                                  -                       -
       Other Postpetition Liabilities (attach schedule)                                          -                       -
       TOTAL POSTPETITION LIABILITIES                                                            -                      -
       LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
       Accounts Payable                                                                          -                        -
       Secured Debt                                                                              -                        -
       Priority Debt                                                                             -                        -
       Intercompany Payables (see attached schedule)                                     27,396,553              27,374,172
       Unsecured Debt                                                                    29,874,845              29,996,245
       TOTAL PRE-PETITION LIABILITIES                                                   57,271,398               57,370,418

       TOTAL LIABILITIES                                                                57,271,398               57,370,418
       OWNER EQUITY
       Capital Stock                                                                             -                       -
       Additional Paid-In Capital                                                           100,000                 100,000
       Partners' Capital Account                                                                 -                       -
       Owner's Equity Account                                                                    -                       -
       Retained Earnings - Pre-Petition                                                     769,408                 825,224
       Retained Earnings - Postpetition                                                          -                       -
       Adjustments to Owner Equity (attach schedule)                                             -                       -
       Postpetition Contributions (Distributions) (Draws) (attach schedule)                      -                       -
       NET OWNER EQUITY                                                                     869,408                925,224
       TOTAL LIABILITIES AND OWNERS' EQUITY                              $               58,140,806
                                                                                          $              $       58,295,642      $
       *"Insider" is defined in 11 U.S.C. Section 101(31).

       Footnotes                                                                                               FORM MOR-4
       1) Unsecured debt includes intercompany balances as detailed in the attached schedule.                       (04/07)

                                                         Page 32 of 45
              Case 20-12836-JTD            Doc 800      Filed 06/02/21       Page 49 of 61
UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE
In re CRED (US) LLC          (Debtor)
Case No. 20-12837
Reporting Period: April 1, 2021 to April 19, 2021 (Plan Confirmation Date)


BALANCE SHEET - continuation sheet



                                                                                    BOOK VALUE AT
                                                            BOOK VALUE ON           END OF CURRENT
                                                            PETITION DATE          REPORTING MONTH
Intercompany Receivables
10450          Due from Cred LLC                        $           56,010,345     $            56,065,348
10451          Due from Cred US                                              -                          -
10452          Due from Cyber Quantum                                  111,589                     111,589
10455          Due from Cred Capital Inc                                     -                          -
TOTAL                                                   $           56,121,934     $            56,176,937

Other Current Assets




TOTAL                                                   $                      -    $                        -

Intercompany Payables
20450          Due to Cred LLC                          $           27,179,629     $            27,157,248
20451          Due to Cred US                                                -                          -
20452          Due to Cyber Quantum                                    216,924                     216,924
20455          Due to Cred Capital Inc                                       -                          -
TOTAL                                                   $           27,396,553     $            27,374,172




                                                                                       FORM MOR-4 CONT'D
                                                                                                   (04/07)



                                                Page 33 of 45
Case UNITED
     20-12836-JTD             Doc 800 Filed 06/02/21
            STATES BANKRUPTCY COURT DISTRICT OF DELAWARE
                                                                                                              Page 50 of 61
      In re CRED CAPITAL INC.               (Debtor)
      Case No. 20-12838
      Reporting Period: April 1, 2021 to April 19, 2021 (Plan Confirmation Date)


      BALANCE SHEET


                                                                                                         BOOK VALUE AT
                                                                       BOOK VALUE ON
                                ASSETS                                                                   END OF CURRENT
                                                                       PETITION DATE
      CURRENT ASSETS                                                                                     REPORTING MONTH
      Unrestricted Cash and Equivalents                                                           -                         -
      Restricted Cash and Cash Equivalents (see continuation sheet)                               -                         -
      Crypto-Currency Inventories                                                                 -                         -
      (less) Uphold Corp USD                                                                      -                         -
      Accounts Receivable (Net)                                                                   -                         -
      Notes Receivable                                                                            -                         -
      Prepaid Expenses                                                                            -                         -
      Intercompany Receivables (see attached schedule)                                    (158,744)                 (158,744)
      Professional Retainers                                                                      -                         -
      Other Current Assets (attach schedule)                                                      -                         -
      TOTAL CURRENT ASSETS                                                                (158,744)                (158,744)
      PROPERTY AND EQUIPMENT
      Real Property and Improvements                                                                 -                       -
      Machinery and Computer Equipment                                                               -                       -
      Furniture, Fixtures and Office Equipment                                                       -                       -
      Leasehold Improvements                                                                         -                       -
      Software                                                                                       -                       -
      Less Accumulated Depreciation                                                                  -                       -
      TOTAL PROPERTY & EQUIPMENT                                                                     -                       -
      OTHER ASSETS
      Loans to Insiders*                                                                             -                       -
      Other Assets (attach schedule)                                                                 -                       -
      TOTAL OTHER ASSETS                                                                             -                       -
      TOTAL ASSETS                                                                         (158,744)                 (158,744)

                 LIABILITIES AND OWNER EQUITY                                 BOOK VALUE AT
                                                       BOOK VALUE ON
           LIABILITIES NOT SUBJECT TO COMPROMISE                              END OF CURRENT
                                                       PETITION DATE
                               (Postpetition)                                 REPORTING MONTH
      Accounts Payable                                                      -                   -
      Taxes Payable (refer to FORM MOR-4)                                   -                   -
      Wages Payable                                                         -                   -
      Notes Payable                                                         -                   -
      Rent / Leases - Building/Equipment                                    -                   -
      Secured Debt / Adequate Protection Payments                           -                   -
      Professional Fees                                                     -                   -
      Amounts Due to Insiders*                                              -                   -
      Other Postpetition Liabilities (attach schedule)                      -                   -
      TOTAL POSTPETITION LIABILITIES                                       -                   -
      LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
      Secured Debt                                                          -                   -
      Priority Debt                                                         -                   -
      Intercompany Payables (see attached schedule)                  199,745             213,634
      Unsecured Debt                                                        -                   -
      TOTAL PRE-PETITION LIABILITIES                                 199,745             213,634

      TOTAL LIABILITIES                                                                        199,745                213,634
      OWNER EQUITY
      Capital Stock                                                                               -                           -
      Additional Paid-In Capital                                                                  -                           -
      Partners' Capital Account                                                                   -                           -
      Owner's Equity Account                                                                      -                           -
      Retained Earnings - Pre-Petition                                                    (358,489)                  (358,489)
      Retained Earnings - Postpetition                                                            -                    (13,889)
      Adjustments to Owner Equity (attach schedule)                                               -                           -
      Postpetition Contributions (Distributions) (Draws) (attach schedule)                        -                           -
      NET OWNER EQUITY                                                                    (358,489)                  (372,379)
      TOTAL LIABILITIES AND OWNERS' EQUITY                                               $ (158,744)                 (158,744)    $
      *"Insider" is defined in 11 U.S.C. Section 101(31).


      Footnotes                                                                                                 FORM MOR-4
      1) Unsecured debt includes intercompany balances as detailed in the attached schedule.                         (04/07)


                                                        Page 34 of 45
                Case 20-12836-JTD               Doc 800        Filed 06/02/21         Page 51 of 61
UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE
In re CRED CAPITAL INC.            (Debtor)
Case No. 20-12838
Reporting Period: April 1, 2021 to April 19, 2021 (Plan Confirmation Date)


BALANCE SHEET - continuation sheet



                                                                                              BOOK VALUE AT
                                                                   BOOK VALUE ON              END OF CURRENT
                                                                   PETITION DATE             REPORTING MONTH
Intercompany Receivables
10450          Due from Cred LLC                               $                 (158,744) $                   (158,744)
10451          Due from Cred US                                                          -                           -
10452          Due from Cyber Quantum                                                    -                           -
10455          Due from Cred Capital Inc                                                 -                           -
TOTAL                                                          $                 (158,744) $                   (158,744)

Other Current Assets




TOTAL                                                          $                         -     $                            -

Intercompany Payables
20450          Due to Cred LLC                                 $                 199,745     $                  213,634
20451          Due to Cred US                                                           -                            -
20452          Due to Cyber Quantum                                                     -                            -
20455          Due to Cred Capital Inc                                                  -                            -
TOTAL                                                          $                 199,745     $                  213,634


Restricted Cash is cash that is restricted for a specific use and not available to fund operations. Typically, restricted
cash is segregated into a separate account, such as an escrow account.

                                                                                                 FORM MOR-4 CONT'D
                                                                                                             (04/07)



                                                       Page 35 of 45
             Case 20-12836-JTD
UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE
                                                                Doc 800          Filed 06/02/21                 Page 52 of 61
In re CRED MERCHANT SOLUTIONS LLC                     (Debtor)
Case No. 20-12839
Reporting Period: April 1, 2021 to April 19, 2021 (Plan Confirmation Date)


BALANCE SHEET


                                                                                           BOOK VALUE AT
                                                                 BOOK VALUE ON
                          ASSETS                                                           END OF CURRENT
                                                                 PETITION DATE
CURRENT ASSETS                                                                             REPORTING MONTH
Unrestricted Cash and Equivalents                                                      -                  -
Restricted Cash and Cash Equivalents (see continuation sheet)                          -                  -
Crypto-Currency Inventories                                                            -                  -
(less) Uphold Corp USD                                                                 -                  -
Accounts Receivable (Net)                                                              -                  -
Notes Receivable                                                                       -                  -
Prepaid Expenses                                                                       -                  -
Professional Retainers                                                                 -                  -
Other Current Assets (attach schedule)                                                 -                  -
TOTAL CURRENT ASSETS                                                                   -                  -
PROPERTY AND EQUIPMENT
Real Property and Improvements                                                         -                    -
Machinery and Computer Equipment                                                       -                    -
Furniture, Fixtures and Office Equipment                                               -                    -
Leasehold Improvements                                                                 -                    -
Software                                                                               -                    -
Less Accumulated Depreciation                                                          -                    -
TOTAL PROPERTY & EQUIPMENT                                                             -                    -
OTHER ASSETS
Loans to Insiders*                                                                     -                    -
Other Assets (attach schedule)                                                         -                    -
TOTAL OTHER ASSETS                                                                     -                    -
TOTAL ASSETS                                                                           -                    -

        LIABILITIES AND OWNER EQUITY                                                       BOOK VALUE AT
                                                                 BOOK VALUE ON
    LIABILITIES NOT SUBJECT TO COMPROMISE                                                  END OF CURRENT
                                                                 PETITION DATE
                   (Postpetition)                                                          REPORTING MONTH
Accounts Payable                                                                       -                    -
Taxes Payable (refer to FORM MOR-4)                                                    -                    -
Wages Payable                                                                          -                    -
Notes Payable                                                                          -                    -
Rent / Leases - Building/Equipment                                                     -                    -
Secured Debt / Adequate Protection Payments                                            -                    -
Professional Fees                                                                      -                    -
Amounts Due to Insiders*                                                               -                    -
Other Postpetition Liabilities (attach schedule)                                       -                    -
TOTAL POSTPETITION LIABILITIES                                                         -                    -
LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
Secured Debt                                                                           -                    -
Priority Debt                                                                          -                    -
Unsecured Debt                                                                         -                    -
TOTAL PRE-PETITION LIABILITIES                                                         -                    -

TOTAL LIABILITIES                                                                      -                    -
OWNER EQUITY
Capital Stock                                                                          -                    -
Additional Paid-In Capital                                                             -                    -
Partners' Capital Account                                                              -                    -
Owner's Equity Account                                                                 -                    -
Retained Earnings - Pre-Petition                                                       -                    -
Retained Earnings - Postpetition                                                       -                    -
Adjustments to Owner Equity (attach schedule)                                          -                    -
Postpetition Contributions (Distributions) (Draws) (attach schedule)                   -                    -
NET OWNER EQUITY                                                                       -                    -
TOTAL LIABILITIES AND OWNERS' EQUITY                                         $         -                    -              $
*"Insider" is defined in 11 U.S.C. Section 101(31).                                              FORM MOR-4
                                                                                                      (04/07)

                                                                       Page 36 of 45
        Case 20-12836-JTD                    Doc 800           Filed 06/02/21              Page 53 of 61
UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE
In re CRED MERCHANT SOLUTIONS LLC                          (Debtor)
Case No. 20-12839
Reporting Period: April 1, 2021 to April 19, 2021 (Plan Confirmation Date)

BALANCE SHEET - continuation sheet


                                                                                            BOOK VALUE AT END
                                                              BOOK VALUE ON
                      ASSETS                                                                OF CURRENT
Other Current                                                 PETITION DATE
                                                                                            REPORTING MONTH
Assets




Other Assets




                                                                                            BOOK VALUE AT END
Other              LIABILITIES AND OWNER                      BOOK VALUE ON
                                                                                            OF CURRENT
Postpetition       EQUITY                                     PETITION DATE
                                                                                            REPORTING MONTH
Liabilities




Adjustments to
Owner Equity




Postpetition
Contributions
(Distributions)
(Draws)




Intercompany
Accounts
Payable
Liability Detail




Restricted Cash is cash that is restricted for a specific use and not available to fund operations. Typically, restricted
cash is segregated into a separate account, such as an escrow account.

                                                                                               FORM MOR-4 CONT'D
                                                                                                           (04/07)

                                                    Page 37 of 45
Case  20-12836-JTD Doc 800 Filed 06/02/21
   UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE
                                                                                           Page 54 of 61
    In re CRED (PUERTO RICO) LLC                 (Debtor)
    Case No. 20-12840
    Reporting Period: April 1, 2021 to April 19, 2021 (Plan Confirmation Date)


    BALANCE SHEET


                                                                                         BOOK VALUE AT
                                                                     BOOK VALUE ON
                              ASSETS                                                     END OF CURRENT
                                                                     PETITION DATE
    CURRENT ASSETS                                                                       REPORTING MONTH
    Unrestricted Cash and Equivalents                                                -                  -
    Restricted Cash and Cash Equivalents (see continuation sheet)                    -                  -
    Crypto-Currency Inventories                                                      -                  -
    (less) Uphold Corp USD                                                           -                  -
    Accounts Receivable (Net)                                                        -                  -
    Notes Receivable                                                                 -                  -
    Prepaid Expenses                                                                 -                  -
    Professional Retainers                                                           -                  -
    Other Current Assets (attach schedule)                                           -                  -
    TOTAL CURRENT ASSETS                                                             -                  -
    PROPERTY AND EQUIPMENT
    Real Property and Improvements                                                   -                    -
    Machinery and Computer Equipment                                                 -                    -
    Furniture, Fixtures and Office Equipment                                         -                    -
    Leasehold Improvements                                                           -                    -
    Software                                                                         -                    -
    Less Accumulated Depreciation                                                    -                    -
    TOTAL PROPERTY & EQUIPMENT                                                       -                    -
    OTHER ASSETS
    Loans to Insiders*                                                               -                    -
    Other Assets (attach schedule)                                                   -                    -
    TOTAL OTHER ASSETS                                                               -                    -
    TOTAL ASSETS                                                                     -                    -

            LIABILITIES AND OWNER EQUITY                                                 BOOK VALUE AT
                                                                     BOOK VALUE ON
        LIABILITIES NOT SUBJECT TO COMPROMISE                                            END OF CURRENT
                                                                     PETITION DATE
                       (Postpetition)                                                    REPORTING MONTH
    Accounts Payable                                                                 -                    -
    Taxes Payable (refer to FORM MOR-4)                                              -                    -
    Wages Payable                                                                    -                    -
    Notes Payable                                                                    -                    -
    Rent / Leases - Building/Equipment                                               -                    -
    Secured Debt / Adequate Protection Payments                                      -                    -
    Professional Fees                                                                -                    -
    Amounts Due to Insiders*                                                         -                    -
    Other Postpetition Liabilities (attach schedule)                                 -                    -
    TOTAL POSTPETITION LIABILITIES                                                   -                    -
    LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
    Secured Debt                                                                     -                    -
    Priority Debt                                                                    -                    -
    Unsecured Debt                                                                   -                    -
    TOTAL PRE-PETITION LIABILITIES                                                   -                    -

    TOTAL LIABILITIES                                                                -                    -
    OWNER EQUITY
    Capital Stock                                                                    -                    -
    Additional Paid-In Capital                                                       -                    -
    Partners' Capital Account                                                        -                    -
    Owner's Equity Account                                                           -                    -
    Retained Earnings - Pre-Petition                                                 -                    -
    Retained Earnings - Postpetition                                                 -                    -
    Adjustments to Owner Equity (attach schedule)                                    -                    -
    Postpetition Contributions (Distributions) (Draws) (attach schedule)             -                    -
    NET OWNER EQUITY                                                                 -                    -
    TOTAL LIABILITIES AND OWNERS' EQUITY                                         $   -                    -   $
    *"Insider" is defined in 11 U.S.C. Section 101(31).                                        FORM MOR-4
                                                                                                    (04/07)

                                                       Page 38 of 45
          Case 20-12836-JTD                   Doc 800         Filed 06/02/21             Page 55 of 61
UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE
In re CRED (PUERTO RICO) LLC                     (Debtor)
Case No. 20-12840
Reporting Period: April 1, 2021 to April 19, 2021 (Plan Confirmation Date)

BALANCE SHEET - continuation sheet


                                                                                            BOOK VALUE AT END
                                                              BOOK VALUE ON
                     ASSETS                                                                 OF CURRENT
Other Current                                                 PETITION DATE
                                                                                            REPORTING MONTH
Assets




Other Assets




                                                                                            BOOK VALUE AT END
Other              LIABILITIES AND OWNER                      BOOK VALUE ON
                                                                                            OF CURRENT
Postpetition       EQUITY                                     PETITION DATE
                                                                                            REPORTING MONTH
Liabilities




Adjustments to
Owner Equity




Postpetition
Contributions
(Distributions)
(Draws)




Intercompany
Accounts
Payable
Liability Detail




Restricted Cash is cash that is restricted for a specific use and not available to fund operations. Typically, restricted
                                                                                                FORM MOR-4 CONT'D
                                                                                                                  (04/07)
                                                     Page 39 of 45
Case 20-12836-JTD     Doc 800      Filed 06/02/21   Page 56 of 61




                     FORM MOR-5:
         STATUS OF POSTPETION TAXES
                    AND
   SUMMARY OF UNPAID POSTPETITION ACCOUNTS
                  PAYABLE




         UNITED STATES BANKRUPTCY COURT
              DISTRICT OF DELAWARE
           MONTHLY OPERATING REPORT

                IN RE: CRED INC. (20-12836)



            Other Cases being jointly administered:
                 CRED (US) LLC (20-12837)
              CRED CAPITAL, INC. (20-12838)
        CRED MERCHANT SOLUTIONS LLC (20-12839)
           CRED (PUERTO RICO) LLC (20-12840)



                       Reporting Period:
    April 1, 2021 to April 19, 2021 (Plan Confirmation Date)




                           Page 40 of 45
                                Case 20-12836-JTD             Doc 800        Filed 06/02/21        Page 57 of 61
UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE
In re CRED INC.            (Debtor)
Case No. 20-12836
Other Cases being jointly administered: CRED (US) LLC (20-12837), CRED CAPITAL, INC. (20-12838), CRED MERCHANT
SOLUTIONS LLC (20-12839), CRED (PUERTO RICO) LLC (20-12840)



Reporting Period: April 1, 2021 to April 19, 2021 (Plan Confirmation Date)

STATUS OF POSTPETITION TAXES

The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero. Attach
photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
Attach photocopies of any tax returns filed during the reporting period.
                                       Beginning         Amount          Amount                  Dates Paid                Check No. Ending Tax
                                     Tax Liability Withheld or           Paid                                              or EFT           Liability
                                                         Accrued
Federal
Employer Taxes                  $        -    $       726 $         (726)                  4/13/21 & 4/19/21            EFT            $            -
Employee Taxes                             -        2,134         (2,134)                  4/13/21 & 4/19/21            EFT                         -
Income                                     -             -              -                                                                           -
Other:                                     -             -              -                                                                           -
   Total Federal Taxes                     -        2,859         (2,859)                                                                           -
State and Local
Employer Taxes                             -          170           (170)                  4/13/21 & 4/19/21            EFT                         -
Employee Taxes                             -          936           (936)                  4/13/21 & 4/19/21            EFT                         -
Sales                                      -             -              -                                                                           -
Excise                                     -             -              -                                                                           -
Real Property                              -             -              -                                                                           -
Personal Property                          -             -              -                                                                           -
Other:                                     -             -              -                                                                           -
   Total State and Local                   -        1,105         (1,105)                                                                           -
   Total Taxes                  $        -    $     3,965 $       (3,965)                                                             $     -
Explain how and when the Debtor intends to pay any past-due postpetition debts.                                                     FORM MOR-5A

*"Insider" is defined in 11 U.S.C.                                                                                                            (04/07)




                                                                     Page 41 of 45
                         Case 20-12836-JTD           Doc 800       Filed 06/02/21         Page 58 of 61
UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE
In re CRED INC.            (Debtor)
Case No. 20-12836
Other Cases being jointly administered: CRED (US) LLC (20-12837), CRED CAPITAL, INC. (20-12838), CRED
MERCHANT SOLUTIONS LLC (20-12839), CRED (PUERTO RICO) LLC (20-12840)



Reporting Period: April 1, 2021 to April 19, 2021 (Plan Confirmation Date)




                               SUMMARY OF UNPAID POSTPETITION ACCOUNTS PAYABLE
Attach aged listing of accounts payable.

                                                                         Number of Days Past Due

                                         Current         0-30              31-60          61-90          Over 90         Total
Amazon Web Service                   $           -   $         -     $            -   $          -   $           -   $        -
Ashby & Geddes                                   -         9,679                  -              -               -        9,679
Brown Rudnick LLP                        1,287,077             -             52,021              -               -    1,339,097
Cousins Law LLC                            105,000        12,999             15,081         42,759               -      175,839
Crowell Moring                                   -             -                  -              -               -            -
CSC                                              -             -                  -              -               -            -
Donlin, Recano & Company, Inc               35,000        18,160                  -            238               -       53,397
Dundon Advisors                            600,000             -                  -              -               -      600,000
Katten Muchin Rosenman LLP                  96,266             -                  -              -               -       96,266
LitCon Group                                     -             -                  -              -               -            -
MACCO Restructuring Group                   25,174             -             24,798        141,707               -      191,678
McDermott Will & Emery LLP                 700,000       273,335            257,143        174,821               -    1,405,300
Morris Nichols Arsht and Tunnell             4,252             -                  -              -               -        4,252
Paul Hastings                            2,294,870       223,669            295,367              -         156,679    2,970,585
Prickett, Jones & Elliot                         -             -                  -              -               -            -
Quinlan Partners, LLC                            -             -                  -              -               -            -
Sonoran Capital Advisors, LLC               54,772             -                  -              -               -       54,772
US Trustee                                       -             -                  -              -               -            -
                                                                                                                              -
Total Postpetition Debts        $ 5,202,411 $       537,842 $      644,410 $               359,525   $     156,679 $ 6,900,866
Explain how and when the Debtor intends to pay any past-due postpetition debts.                                   FORM MOR-5B

*"Insider" is defined in 11 U.S.C.                                                                                          (04/07)



                                                           Page 42 of 45
Case 20-12836-JTD       Doc 800       Filed 06/02/21      Page 59 of 61




                         FORM MOR-6:

    ACCOUNTS RECEIVABLE RECONCILIATION AND AGING
                        AND
               DEBTOR QUESTIONNAIRE




                Other Cases being jointly administered:
                     CRED (US) LLC (20-12837)
                  CRED CAPITAL, INC. (20-12838)
            CRED MERCHANT SOLUTIONS LLC (20-12839)
               CRED (PUERTO RICO) LLC (20-12840)




                           Reporting Period:
        April 1, 2021 to April 19, 2021 (Plan Confirmation Date)




                              Page 43 of 45
                          Case 20-12836-JTD             Doc 800        Filed 06/02/21   Page 60 of 61
UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE
In re CRED INC.            (Debtor)
Case No. 20-12836
Other Cases being jointly administered: CRED (US) LLC (20-12837), CRED CAPITAL, INC. (20-12838), CRED MERCHANT
SOLUTIONS LLC (20-12839), CRED (PUERTO RICO) LLC (20-12840)


Reporting Period: April 1, 2021 to April 19, 2021 (Plan Confirmation Date)

ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

Accounts Receivable Reconciliation                                                                            Amount
Amount
Total Accounts Receivable at the beginning of the reporting period                                      $         4,705,048
+ Amounts billed during the period                                                                                       -
- Amounts collected during the period                                                                                    -
Total Accounts Receivable at the end of the reporting period                                            $         4,705,048

Accounts Receivable Aging                                                                                     Amount
0Amount
   - 30 days old                                                                                        $                  -
 31 - 60 days old                                                                                                         -
 61 - 90 days old                                                                                                         -
 91+ days old                                                                                                      4,705,048
 Total Accounts Receivable                                                                                         4,705,048
 Amount considered uncollectible (Bad Debt)                                                                               -
 Accounts Receivable (Net)                                                                               $         4,705,048
                                                                                                               FORM MOR-6A
                                                                                                        (04/07)




                                                               Page 44 of 45
                           Case 20-12836-JTD             Doc 800        Filed 06/02/21   Page 61 of 61
UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE
In re CRED INC.            (Debtor)
Case No. 20-12836
Other Cases being jointly administered: CRED (US) LLC (20-12837), CRED CAPITAL, INC. (20-12838), CRED MERCHANT
SOLUTIONS LLC (20-12839), CRED (PUERTO RICO) LLC (20-12840)


Reporting Period: April 1, 2021 to April 19, 2021 (Plan Confirmation Date)


                                  DEBTOR QUESTIONNAIRE

Must be completed each month                                                                Yes            No
1. Have any assets been sold or transferred outside the normal course of business
this reporting period? If yes, provide an explanation below.                                                X

2. Have any funds been disbursed from any account other than a debtor in possession
account this reporting period? If yes, provide an explanation below.                                        X

3. Have all postpetition tax returns been timely filed? If no, provide an explanation
below.                                                                                       X

4. Are workers compensation, general liability and other necessary insurance
coverages in effect? If no, provide an explanation below.                                    X

5. Has any bank account been opened during the reporting period? If yes, provide
documentation identifying the opened account(s). If an investment account has been
opened provide the required documentation pursuant to the Delaware Local Rule 4001-                         X
3.

                                                                                                         FORM MOR-6B
                                                                                                               (04/07)




                                                                Page 45 of 45
